  Case 2:19-cr-00889-CCC Document 18 Filed 12/09/19 Page 1 of 11 PageID: 72




                                             U.S. Department of Justice

                                             United States Attorney
                                             Thsthct of New Jersey


Christopher D. Amore                         970 Broad Street, Suite 700   (973) 645-2700
Assistant U.S. Attorney                      Newark, New Jersey 07102




                                             October 17, 2019

Via E-mail
Saverio Viggiano, Esq.
Federal Public Defender’s Office
District of New Jersey
1002 Broad Street
Newark, NJ 07102

                  Re: Plea Agreement with Raymond Scura
                                 Id1_OIZ8i(CCC’)
Dear Mr. Viggiano:

      This letter sets forth the plea agreement between your client, Raymond
Scura (ccSCURA), and the United States Attorney’s Office for the District of New
Jersey (“this Office”). This Office’s offer to enter into this plea agreement will
expire on October 25, 2019, if a signed copy is not received by this Office on or
before that date.

Charges

       Conditioned on the understandings specified below, this Office will
accept a guilty plea from SCURA, pursuant to Rule 1 1(c)(1)(C) of the Federal
Rules of Criminal Procedure, to a three-count Information, which charges him:
(1) in Count One, with wire fraud, in violation of 18 U.S.C. § 1343; (2) in Count
Two, with knowingly transferring, possessing and using, without lawful
authority, a means of identification of another individual during and in relation
to the wire fraud, in violation of 18 U.S.C. § 1028A; and (3) in Count Three,
with knowingly and willfully obstructing, delaying, and affecting, and
attempting to obstruct, delay, and affect, commerce and the movement of
articles and commodities in commerce by robbery, and to commit and threaten
physical violence to other persons and property in furtherance thereof, in
violation of 18 U.S.C. § 195 1(a).

      If SCURA enters a guilty plea and is sentenced to a term of 96 months
imprisonment, and otherwise fully complies with all of the terms of this
agreement, this Office will not initiate any further criminal charges against
   Case 2:19-cr-00889-CCC
      ¶,   I
                          Document 18 Filed 12/09/19 Page 2 of 11 PageID: 73




 SCURA for the following conduct (the “SCURA Relevant Conduct,” as defined
 below), provided that SCURA admits under oath at the time of his guilty plea to
 having participated in each act that comprises the SCURA Relevant Conduct
 and that the SCURA Relevant Conduct is taken into account as relevant
 conduct by the Court at the time of sentencing pursuant to U.S.S.G. § lB 1.2(c)
and 18 U.S.C. § 3553(a): (1) defrauding a country club in Mount Laurel, New
Jersey, between in or around July 2016 and October 2016; (2) defrauding a
wine retailer in Mariton, New Jersey, on or about December 24, 2016; (3)
defrauding a limousine service in Kenilworth, New Jersey, and M.A. in or
around November 2017; (4) defrauding a nail salon in Chester, New Jersey, and
V.V. on or about July 25, 2018; (5) defrauding S.H. in or around December
2017; (6) defrauding J.Db. in or around October 2018; (7) defrauding a
furniture retailer between in or around October 2018 and November 2018; (8)
defrauding K.G. in or around November 2018; (9) defrauding a dry cleaning
service in or around December 2018; (10) defrauding a jeweler in Marlton, New
Jersey, in or around January 2019; (11) defrauding S.L. on or about January
9, 2017; (12) defrauding an exotic car rental company on or about December
23, 2016; (13) SCURA’s knowing access and use of the personal identifying
information of other individuals, including (a) J.D. from in or around July 2016
through December 2016, (b) J.Db. in or around October 2018, (c) K.G. from in
or around November 2018 through in or around December 2018, and (d) M.N.
from in or around November 2018 through in or around December 2018, in the
District of New Jersey, and elsewhere; and (14) his commission of a robbery by
force of P.K. in Belleville, New Jersey, on or about February 28, 2019.

      However, in the event that a guilty plea in this matter is not entered for
any reason or the judgment of conviction entered as a result of this guilty plea
does not remain in full force and effect, SCURA agrees that any dismissed
charges and any other charges that are not time-barred by the applicable
statute of limitations on the date this agreement is signed by SCURA may be
commenced against him, notwithstanding the expiration of the limitations
period after SCURA signs the agreement.

       Should the Court at any time reject the plea under Federal Rule of
Criminal Procedure 11(c) (1) (C) or act contrary to its terms, either party may
elect to be relieved of the terms of this plea and the parties will be returned to
the status prior to the entry of the plea. This Office will advise the Court and
the Probation Office of information related to sentencing, and such information
may be used by the Court in determining SCURA’s sentence. In the event that
the Court defers a decision to accept the plea until the Court has reviewed the
presentence report, neither party will move to withdraw from this agreement
unless or until the Court ultimately determines to reject the proposed plea.



                                       -2-
   Case 2:19-cr-00889-CCC Document 18 Filed 12/09/19 Page 3 of 11 PageID: 74




 Sentencing

       The violation of 18 U.S.C. § 1343 charged in Count One to which SCURA
agrees to plead guilty carries a statutory maximum prison sentence of 30
years, and a statutory maximum fine equal to the greatest of: (1) $1,000,000,
(2) twice the gross amount of any pecuniary gain that any persons derived from
the offense, or (3) twice the gross amount of any pecuniary loss sustained by
any victims of the offense.

      The violation of 18 U.S.C. § 1028A charged in count Two to which
SCURA agrees to plead guilty carries a statutory mandatory prison sentence of
2 years that must be served consecutively to any term of imprisonment
imposed on Counts One or Three, and a statutory maximum fine equal to the
greatest of: (1) $250,000, or (2) twice the gross amount of any pecuniary gain
that any persons derived from the offense, or (3) twice the gross amount of any
pecuniary loss sustained by any victims of the offense.

       The violation of 18 U.S.C. § 195 1(a) charged in Count Three to which
SCURA agrees to plead guilty carries a statutory maximum prison sentence of
20 years, and a statutory maximum fine equal to the greatest of: (1) $250,000,
(2) twice the gross amount of any pecuniary gain that any persons derived from
the offense, or (3) twice the gross amount of any pecuniary loss sustained by
any victims of the offense.

      The sentences imposed on Counts One and Three may run consecutively
to each other. The sentence imposed on Count Two must run consecutive to
any sentence imposed on Counts One or Three. Fines imposed by the
sentencing judge may be subject to the payment of interest.

       Further, in addition to imposing any other penalty on SCURA, the
 sentencing judge: (1) will order SCURA to pay an assessment of $100 per
count, pursuant to 18 U.S.C. § 3013, which assessment must be paid by the
date of sentencing; (2) must order SCURA to pay restitution pursuant to 18
U.S.C. § 3663 et seq.; (3) must order forfeiture pursuant to 18 U.S.C.
                                                                          §
982(a)(1)(C), (2), and 28 U.S.C. § 2461; (4) may order SCURA, pursuant to 18
U.S.C. § 3555, to give notice to any victims of his offenses; and (5) pursuant to
 18 U.S.C. § 3583, may require SCUPA serve a term of supervised release of not
more than 3 years each on Counts One and Three and not more than 1 year on
Count Two, which will begin at the expiration of any term of imprisonment
imposed. Should SCURA be placed on a term of supervised release and
subsequently violate any of the conditions of supervised release before the
expiration of its term, SCURA may be sentenced to not more than 2 years’
imprisonment on Counts One and Three and not more than 1 year
                                       -3-
   Case 2:19-cr-00889-CCC Document 18 Filed 12/09/19 Page 4 of 11 PageID: 75




imprisonment on Count Two, in addition to any prison term previously
imposed, regardless of the statutory maximum term of imprisonment set forth
above and without credit for time previously served on post-release
supervision, and may be sentenced to an additional term of supervised release.

      Pursuant to Rule 11(c) (1) (C) of the Federal Rules of Criminal Procedure,
this Office and Scura agree that a sentence of 96 months’ imprisonment for all
thre&Counts charged in the Information is the appropriate disposition of this
case. Accordingly, if the Court accepts this plea agreement, SCURA will be
sentenced to a term of 96 months’ imprisonment.

Restitution

       In addition, SCURA agrees to make full restitution for all losses resulting
from the offenses of conviction and from the scheme, conspiracy, or pattern of
criminal activity underlying those offenses, to any victims identified by this
Office, including but not limited to the Internal Revenue Service. Restitution
will be due immediately upon sentencing, but, at a minimum, shall be paid
according to a plan established by the Court. Neither the existence of a
restitution payment plan nor SCURA’s timely payment of restitution according
to that plan will preclude the United States from immediate collection of the
restitution.

       SCURA further agrees that within ten (10) days of the execution of this
plea agreement, the defendant shall complete and submit a Financial
Disclosure Statement provided by the United States, along with all documents
supporting the defendant’s stated assets and liabilities (collectively, the
“Financial Disclosure Statement”). The defendant agrees to cooperate fully
with the Financial Litigation Unit with respect to requests for additional
information pertaining to the defendant’s assets and liabilities, and agrees, if
necessary, to appear for a deposition concerning his assets and liabilities and
his ability to pay restitution. The defendant understands that compliance with
these requests will be taken into account when the United States makes a
recommendation to the Court regarding the defendant’s acceptance of
responsibility.

Forfeiture

       SCURA agrees that as part of his acceptance of responsibility and
pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461, SCURA shall forfeit
to the United States any and all property constituting or derived from any
proceeds obtained directly or indirectly as a result of the commission of the
wire fraud offense charged in Count One of the Information, and the Hobbs Act
robbery offense charged in Count Three of the Information. SCURA further
                                      -4-
   Case 2:19-cr-00889-CCC Document 18 Filed 12/09/19 Page 5 of 11 PageID: 76




agrees that, pursuant to 18 U.S.C. § 924 and 28 U.S.C. § 2461, SCURA shall
forfeit to the United States any firearm and ammunition involved in or used in
the commission of the Hobbs Act robbery offense charged in Count Three of the
Information.

       SCURA acknowledges $107000 in United States currency is property
constituting or derived from any proceeds obtained directly or indirectly as a
result of the offense charged in Count Three of the Information, and therefore
is forfeitable to the United States of America pursuant to 18 U.S.C. §
981(a)(1)(C) and 28 U.S.C. § 2461. SCURA agrees that one or more of the
conditions set forth in 21 U.S.C. § 853(p) exists; and that the United States is
therefore entitled to forfeit substitute assets equal to the value of the proceeds
obtained by SCURA, in an amount not to exceed $10,000 (the “Forfeiture
Amount”).

       SCURA consents to the entry of an order requiring him to pay the
Forfeiture Amount, in the manner described below (the “Order”), and that the
Order will be final as to SCURA prior to sentencing, pursuant to Rule 32.2(b)(4)
of the Federal Rules of Criminal Procedure, and which may be satisfied in
whole or in part with substitute assets. SCURA further agrees that upon entry
of the Order, the United States Attorney’s Office is authorized to conduct any
discovery needed to identify, locate, or dispose of property sufficient to pay the
Forfeiture Amount in full or in connection with any petitions filed with regard
to proceeds or substitute assets, including depositions, interrogatories, and
requests for production of documents, and the issuance of subpoenas.

       All payments made in full or partial satisfaction of the Forfeiture Amount
shall be made by postal money order, bank, or certified check, made payable in
this instance to the United States Marshals Service, indicating the defendant’s
name and case number on the face of the check; and shall be delivered by mail
to the United States Attorney’s Office, District of New Jersey, Attn: Asset
Forfeiture and Money Laundering Unit, 970 Broad Street, 7th Floor, Newark,
New Jersey 07102.

       SCURA further waives the requirements of Rules 32.2 and 43(a) of the
Federal Rules of Criminal Procedure regarding notice of the forfeiture in the
charging instrument, announcement of the forfeiture at sentencing, and
incorporation of the forfeiture in the judgment. SCURA understands that
forfeiture is part of the sentence that may be imposed in this case and waives
any failure by the court to advise him of this pursuant to Rule 1 1(b)(1)(J) of the
Federal Rules of Criminal Procedure at the guilty plea proceeding. It is further
understood that any forfeiture of the defendant’s assets shall not be treated as
satisfaction of any fine, restitution, cost of imprisonment, or any other penalty
the Court may impose upon him in addition to forfeiture. SCURA hereby
                                       -5-
  Case 2:19-cr-00889-CCC Document 18 Filed 12/09/19 Page 6 of 11 PageID: 77




waives any and all claims that this forfeiture constitutes an excessive fine and
agrees that this forfeiture does not violate the Eighth Amendment.

       SCURA further agrees that not later than the date he enters his plea of
guilty he will provide a complete and accurate Financial Disclosure Statement
on the form provided by this Office. If SCURA fails to provide a complete and
accurate Financial Disclosure Statement by the date he enters his plea of
guilty, or if this Office determines that SCURA has intentionally failed to
disclose assets on his Financial Disclosure Statement, SCURA agrees that that
failure constitutes a material breach of this agreement, and this Office reserves
the right, regardless of any agreement or stipulation that might otherwise
apply, to oppose any downward adjustment for acceptance of responsibility
pursuant to U.S.S.G. § 3E1. 1, and to seek leave of the Court to withdraw from
this agreement or seek other relief.

Rights of this Office Regarding Sentencing

       Except as otherwise provided in this agreement, this Office reserves its
right to take any position with respect to the appropriate sentence to be
imposed on SCURA by the sentencing judge, to correct any misstatements
relating to the sentencing proceedings, and to provide the sentencing judge and
the United States Probation Office all law and information relevant to
sentencing, favorable or otherwise. In addition, this Office may inform the
sentencing judge and the United States Probation Office of (1) this agreement
and (2) the full nature and extent of SCURA’s activities and relevant conduct
with respect to this case.

Stipulations

       This Office and SCURA agree to stipulate at sentencing to the statements
set forth in the attached Schedule A, which hereby is made a part of this plea
agreement. These stipulations are offered as recommendations to the Court
pursuant to Rule 1 1(c)(l)(C) of the Federal Rules of Criminal Procedure. To the
extent that the parties do not stipulate to a particular fact or legal conclusion,
each reserves the right to argue the existence of and the effect of any such fact
or conclusion upon the sentence. Moreover, this agreement to stipulate on the
part of this Office is based on the information and evidence that this Office
possesses as of the date of this agreement. Thus, if this Office obtains or
receives additional evidence or information prior to sentencing that it
determines to be credible and to be materially in conifict with any stipulation in
the attached Schedule A, this Office shall not be bound by any such
stipulation. A determination that any stipulation is not binding shall not
release either this Office or SCURA from any other portion of this agreement,
including any other stipulation. If the sentencing court rejects a stipulation,
                                       -6-
  Case 2:19-cr-00889-CCC Document 18 Filed 12/09/19 Page 7 of 11 PageID: 78




both pasties reserve the right to argue on appeal or at post-sentencing
proceedings that the sentencing court was within its discretion and authority
to do so. These stipulations do not restrict this Office’s right to respond to
questions from the Court and to correct misinformation that has been provided
to the Court.

Waiver of Appeal and Post-Sentencing Rights

       As set forth in Schedule A, this Office and SCURA agree that, provided
the Court imposes a sentence in accordance with this Rule 1 1(c) (1) (C) plea
agreement, neither party will appeal that sentence. SCURA further agrees that,
in exchange for the concessions the United States made in entering into this
Rule 11(c) (1) (C) plea agreement, he will not challenge his conviction for any
reason by any means, other than ineffective assistance of counsel, and he will
not challenge or seek to modify any component of his sentence for any reason
by any means, other than ineffective assistance of counsel. The term “any
means” includes, but is not limited to, a direct appeal under 18 U.S.C. § 3742
or 28 U.S.C. § 1291, a motion to vacate the sentence under 28 U.S.C. § 2255, a
motion to reduce the sentence under 18 U.S.C. § 3582(c)(2), a motion for early
termination of supervised release under 18 U.S.C. § 3583(e)(1), or any other
motion, however captioned, that seeks to attack or modify any component of
the judgement of conviction or sentence.

Immigration Consequences

       SCURA understands that, if he is not a citizen of the United States, his
guilty plea to the charged offenses will likely result in him being subject to
immigration proceedings and removed from the United States by making him
deportable, excludable, or inadmissible, or ending his naturalization. SCURA
understands that the immigration consequences of this plea will be imposed in
a separate proceeding before the immigration authorities. SCURA wants and
agrees to plead guilty to the charged offenses regardless of any immigration
consequences of this plea, even if this plea will cause his removal from the
United States. SCURA understands that he is bound by his guilty plea
regardless of any immigration consequences of the plea. Accordingly, SCURA
waives any and all challenges to his guilty plea and to his sentence based on
any immigration consequences, and agrees not to seek to withdraw his guilty
plea, or to file a direct appeal or any kind of collateral attack challenging his
guilty plea, conviction, or sentence, based on any immigration consequences of
his guilty plea.




                                      -7-
   Case 2:19-cr-00889-CCC Document 18 Filed 12/09/19 Page 8 of 11 PageID: 79

 Other Provisions

       This agreement is limited to the United States Attorney’s Office for
                                                                            the
 District of New Jersey and cannot bind other federal, state, or local
                                                                       authorities.
 However, this Office will bring this agreement to the attention of other
 prosecuting offices, if requested to do so.

       This agreement was reached without regard to any civil or administrativ
                                                                                 e
matters that may be pending or commenced in the future against SCUR
                                                                          A. This
agreement does not prohibit the United States, any agency thereof (includ
                                                                            ing
the Internal Revenue Service and Immigration & Customs Enforcement), or
                                                                              any
third party from initiating or prosecuting any civil proceeding against SCUR
                                                                              A.
       No provision of this agreement shall preclude SCURA from pursuing in
an appropriate forum, when permitted by law, an appeal, collateral attack,
writ, or motion claiming that SCURA received constitutionally ineffective
assistance of counsel.

No Other Promises

     This agreement constitutes the plea agreement between SCURA and this
Office and supersedes any previous agreements between them. No additional
promises, agreements, or conditions have been made or will be made unless set
forth in writing and signed by the parties.


                                      Very truly yours,

                                      CRAIG CARPENITO
                                      United States Attorney




                               By:    Christopher Amore
                                      Elaine Lou
                                      Assistant United States Attorneys

APPROVED:



Mary E. To cano
Deputy Chief, Criminal Division



                                      -8-
  Case 2:19-cr-00889-CCC Document 18 Filed 12/09/19 Page 9 of 11 PageID: 80




       I have received this letter from my attorney, $averio Viggiano, Esq. My
attorney and I have discussed it and all of its provisions, including those
addressing the charges, sentencing, stipulations, waiver, forfeiture, restitution,
and immigration consequences, as well as the impact of Rule 1 1(c)(1)(C) of the
Federal Rules of Criminal Procedure has upon this agreement. I understand
this letter fully. I hereby accept its terms and conditions and acknowledge that
it constitutes the plea agreement between the parties. I understand that no
additional promises, agreements, or conditions have been made or will be made
unless set forth in writing and signed by the parties. I want to plead guilty
pursuant to this plea agreement.

AGREED AND ACCEPTED:



                                            Date:




      I have discussed with my client this plea agreement and all of its
provisions, including those addressing the charges, sentencing, stipulations,
waiver, forfeiture, restitution, and immigration consequences, as well as the
impact of Rule 1 1(c)(1)(C) of the Federal Rules of Criminal Procedure has upon
this agreement. My client understands this plea agreement fully and wants to
plead guilty pursuant to it.



                                            Date:    tO/,/1q
Saverio Vggiano, Esq.




                                      -9-
  Case 2:19-cr-00889-CCC Document 18 Filed 12/09/19 Page 10 of 11 PageID: 81




                 Plea Agreement With Raymond Scura (“SCURA”)

                                     Schedule A

       1. This Office and SCURA agree to stipulate to the following facts:

            a. From in or around July 2016 through in or around March
2019, SCURA defrauded various individuals and entities, causing a loss
amount greater than $250,000 but not more than $550,000, for purposes of
U.S.S.G. § 2B1.1(b)(1).

            b. SCURA’s scheme to defraud involved 10 or more victims, for
purposes of U.S.S.G. § 2B1. 1(b)(2)(A)(i).

            c. SCURA’s scheme to defraud involved sophisticated means for
purposes of U.S.S.G. § 231.1(b)(10)(C).

             d. On or about October 11, 2016, SCURA knowingly transferred,
possessed and used, without lawful authority, a means of identification of
another individual during and in relation to his scheme to defraud, in violation
of 18 U.S.C. § 1028A.

           e. The total loss amount resulting from the February 28, 2019
robbery was approximately $10,000.

           f. SCURA participated in each act that constitutes the SCURA
Relevant Conduct, as defined in this Plea Agreement.

       2. To the extent that the parties do not stipulate to a particular fact or
legal conclusion, each reserves the right to argue the existence of and the effect
of any such fact or conclusion upon the sentence.

       3. In accordance with the above, and pursuant to Rule 1 l(c)(1)(C) of the
Federal Rules of Criminal Procedure, the parties agree that a sentence of 96
months’ imprisonment for the charges contained in the Information is
reasonable under 18 U.S.C. § 3553(a), and neither party will argue for a
sentence below or above 96 months’ imprisonment. Furthermore, should the
Court reject this agreement, either party may elect to be relieved of the terms of
this plea and the parties will be returned to the status prior to the entry of the
plea.

      4. SCURA knows that he has and, except as noted below in this
paragraph, voluntarily waives, the right to file any appeal, any collateral attack,
or any other writ or motion, including but not limited to an appeal under 18
U.S.C. § 3742 or a motion under 28 U.S.C. § 2255, which challenges the

                                       -   10   -
 Case 2:19-cr-00889-CCC Document 18 Filed 12/09/19 Page 11 of 11 PageID: 82




sentence imposed by the sentencing Court if the sentence imposed is 96
months’ imprisonment. This Office will not file any appeal, motion or writ
which challenges the sentence imposed by the sentencing Court if the sentence
imposed is 96 months’ imprisonment. Furthermore, if the sentencing court
accepts the stipulations set forth in Schedule A, both parties waive the right to
file an appeal, collateral attack, writ, or motion claiming that the sentencing
Court erred in doing so.

      5. Both parties reserve the right to oppose or move to dismiss any appeal,
collateral attack, writ, or motion not barred by the preceding paragraph




                                     -   11   -
